DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-6 are pending in the present application.
Claims 1-6 are rejected herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-26 of U.S. Patent No. 10940340.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make the device claimed in this application as explicitly taught by claims 1-26 of Patent no. 10940340, since the application claim 1 recites a broaden structure than that set forth in the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000107306 to Fujii et al.
Regarding claim 1, Fujii discloses an apparatus, the apparatus comprising:
a cable (W) having first and second ends;

a first base (B, P) capable of mounting to a structure and having a pivot point (B1) and a first surface (P’surface);

a pivot arm  (10) connected to the pivot point and being pivotable thereabout, the pivot arm having a first attachment point (3) and a second surface, the first attachment point (3) configured to support the first end of the safety cable, the second surface being movable with the pivot of the pivot arm relative to the first surface; and

a first attenuator (1, 2,4, 6) disposed between the first and second surfaces and configured to resist the movement of the second surface toward the first surface.

Regarding claim 2, wherein the attenuator is an elastic bushing configured to resists compression between the first and second surfaces.

Regarding claim 3, wherein the second surface of the pivot arm comprises a stud (5) extending therefrom, the elastic bushing being disposed on the stud.

Regarding claim 4, the apparatus of claim 1, further comprising a shackle (no numeral) secured to the first attachment point of the pivot arm and configured to attach to the first end of the cable.

Regarding claim 5, the apparatus of claim 1, further comprising an anchor (20, 21) (Fig. 7) configured to mount to the structure and having a second attachment point, the second attachment point configured to support the second end of the cable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a safety device with a base, a pivot arm, a cable or an anchor are cited but not relied upon are deemed to be less relevant than the relied upon reference:
6161647
5332071
2014/0001334
2005/0029045
WO2005/044384
GB2466054
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632